DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 11/15/2021 has been entered.  Claims 1, 6, 14, and 16 have been amended, and claim 5 remains canceled, however, please note, claims 14 and 16 are mentioned to be amended, but there are no visible amendments to the previously mentioned claims; and therefore, claims 1-4 and 6-18 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 6, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0203595 A1-Ward et al.
Claim 1: “A system for thermal cycling,”:  Ward et al. disclose the n relates to thermal cycling apparatus and processes, such as biological, chemical and biochemical processes and apparatus (Para. [0002], lines 1-3).
“comprising: at least one separate vessel holder for taking up a single reaction vessel and providing a contact surface for the single reaction vessel,”:  Ward et al. disclose a thermally conductive receiving cup 13 (a separate vessel holder, Figs. 1 and 8) is mounted to a second surface of each TEC 12, the cup 13 is arranged to act as a receiving station for a reaction vessel 14 (single reaction vessel), and is accordingly constructed to envelop the vessel in contiguous relationship therewith (Para. [0058], lines 9-11, Fig. 1).  Additionally, Ward et al. discloses TECs 12 are arranged to have a footprint just less than 9.0 mmx9.0 mm thus allowing their use in a 96 vessel (12x8) microtiter vessel array, and permitting a single reaction vessel 14 (Para. [0067], lines 1-4).  
“wherein the at least one separate single vessel holder comprises: an internal fluidic path conveying a cooling liquid on one side of said at least one separate vessel holder from its upper to its lower side and on its opposite side from its lower to its upper side;”:  Ward et al. disclose a single reaction vessel (reaction vessel 14, Para. [0058], line 11, Fig. 
“electrical heater attached on opposite sides next to the vessel holder for individually adjusting the temperature;”: Ward et al. disclose wiring of two TECs 12 on each side of the vessel (Fig. 7c, Para. [0082], lines 10-13); further, Ward et al. discloses a separate vessel holder (receiving cup 13, para. [0058], lines 9-11, Fig. 1).  Additionally, Ward et al. disclose the TEC electrical supply circuit provide a means for temperature control (Para. [0034, line 7).
“a multilayer liquid port with at least one sealing contact surface and inlet and outlet openings for attachment of at least one separate vessel holder for providing the cooling liquid to the at least one separate vessel holder;”:  Ward et al. discloses a heat removal module 10 which contains holders for each vessel (Fig. 1 and 3, Para. [0058], lines 3-10); Fig. 1 illustrates a separate vessel holder (receiving cup 13).  
“at least one control unit for connecting with the at least one electrical heater”: Ward et al. discloses an individual electrical connection to each TEC 12 for temperature control (Fig. 7c illustrates the individual connection, Para. [0082], lines 10-13 and Fig. 1).

Claim 2: “wherein said at least one separate vessel holder has an optical path access area at its lower side”:  Ward et al. discloses the vessel 14 has a reaction chamber 14a, which fits a lid 15 having a transparent lower face 15a permitting optical monitoring of the reaction chamber (14a, Fig. 1, Para. [0063], lines 1-4); Ward et al. discloses a separate vessel holder (receiving cup 13, Para. [0058], lines 9-11, Fig. 1).

Claim 4: “wherein the at least one vessel separate holder has an inlet and an outlet for the liquid for cooling at the upper side of the at least one vessel holder”:  Ward et al. discloses a coolant inlet and outlet for coolant liquid to flow at the upper side of each vessel holder which is illustrated in Fig. 3, where the a coolant inlet is illustrated and labeled to the left of Fig. 3, and a coolant outlet is illustrated and labeled to the right of Fig. 3, black arrows in the HRM 10 illustrate a flow of coolant from the upper region of each channel 11, where a vessel cup 13 and its vessel 14 are placed); further, Ward discloses a separate vessel holder (receiving cup 13, Para. [0058], lines 9-11, Fig. 1).

Claim 6: “wherein liquid channel of the fluidic path of the at least one separate vessel holder has an acceptance for a maximum of two of the at least one electrical heater at opposite sides.”:  Ward et al. discloses wiring of two TECs 12 on each side of the vessel (Fig. 7c, para. [0082], lines 10-13); further, Ward et al. discloses a separate vessel holder (receiving cup 13, para. [0058], lines 9-11, Fig. 1).  Further, Ward et al. disclose contains coolant that surrounds each reaction vessel via cooling channels (11, Para. [0070], lines1-3, Fig. 3).

Claim 16: “wherein four of the at least one separate vessel holder, multilayer port and one PCB form a unit.”: Ward et al. discloses in Fig. 6, a separate receiving cup 13 is shown, heat removal module 10, which holds multiple vessels, and PCB 101, form a unit, which is illustrated forming a unit in Fig. 6, (para. [0058], lines 2-6, and 9-11); Ward et al. discloses a separate vessel holder (receiving cup 13, para. [0058], lines 9-11, Fig. 1).
Claim 17: “further comprising an optical detection device.”: Ward et al. discloses an optical monitoring system (68, para. [0072], line 1).

Therefore the reference of Ward et al. meet the limitations of claims 1, 2, 4, 6, 16, and 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. as applied to the claims above, and further in view of US 8029733 B2-Chang et al.
Regarding claim 3, Ward et al. teaches the invention discussed above in claim 2.  Further, Ward et al. discloses a separate vessel holder discussed above.  However, Ward et al. does not teach the optical monitoring system 68 having an optical path access of a separate vessel holder having a ventilation channel for its cleaning.  
For claim 3, Chang et al. teaches the thermal sleeve is adapted for optical interrogation of the contents, and may incorporate lenses and filters facilitate optical visualization (Col. 14, lines 39-40), which reads on instant claim limitation of the optical path access area of one separate vessel holder), further Chang et al. teaches the inside 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the optical monitoring system 68 of Ward et al. to further include a reaction vessel or thermal sleeve adapted for optical interrogation as taught by Chang et al. because Chang et al. teaches the cleaning significantly effects illumination and light-gathering functions of the device (Col. 15, lines 6-7).  The suggestion for doing this at the time would have been the cleaning significantly helps with the effects of illumination and light-gathering functions of the device (Col. 15, lines 6-7).   

Regarding claim 14, Ward et al. teaches the invention discussed above in claim 1. Further, Ward et al. discloses a separate vessel holder discussed above.  However, Ward et al. does not teach the reaction vessel 14 holder has stands for attachment to the PCB.  
For claim 14, Chang et al. teaches a support 656 is attached to the circuit board (662, Col. 16, lines 12-13, Fig. 10a), which reads on the instant claim limitation at least one separate vessel holder has stands for attachment to PCB.  Further, Fig. 10a illustrates a separate vessel holder being attached to the circuit board 662, which further reads on the instant claim limitation.  
.


Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. as applied to the claim 1 above, and in further view of US 6762049 B2-Zou et al.
Regarding claim 7, Ward et al. teaches the invention discussed above in claim 1.  However, Ward et al. does not teach at least one TEC (12, control unit) is a printed circuit board (PCB).  
For claim 7, Zou et al. teaches the substrate 2 allow for each chamber allow each chamber to follow its own individual thermal protocol while being well thermally isolated from all other chambers (Abstract, lines 13-15), which reads on the instant claim limitation at least one control unit is a printed circuit board (PCB).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the TEC 12 of Ward et al. to further include the substrate (PCB) as a control unit as taught by Zou et al., because Zou et al. teaches a control unit (heaters) being a substrate (PCB), which avoid temperature drift over time (Col. 2, lines 45-46).
claim 8, Ward et al. teaches the invention discussed above in claim 1.  Further, Ward et al. discloses a separate vessel holder discussed above.  However, Ward et al. does not teach the PCB is connected with at least one and maximum of eight vessel holders and at least one electrical heater.  Further, Ward et al. does not teach at least one separate vessel holder is attached to at least one electrical heating form unit.    
For claim 8, Zou et al. teaches heaters and temperature sensors (not shown in Fig. 1) can be on top or bottom of the block 1, and electrically led out to the edge of the connection 4 on the substrate 2, (e.g. PCB, Col. 3, lines 8-10, Fig. 1), which reads on the instant claim limitation of wherein the PCB is connected with at least one and maximum of eight of the at least one separate vessel holder and at least one electrical heating.   Further, Zou et al. teaches individually controlled heaters and sensors between the blocks and the substrate allow each chamber to follow its own thermal protocol (Col. 2, lines 41-43, Fig. 1), thus, forming a unit as shown in Fig. 1, which reads on the claim limitation of wherein four of the at least one separate vessel holder attached to at least one electrical heating form a unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the PCB of Ward et al. to further include the electrically led out connection 4 of the substrate 2 as taught by Zou et al. in order to have the PCB connected with at least one of the reaction vessels and at least one heater of the apparatus because Zou et al. teaches the substrate (PCB, 4) allow each reaction chamber 6 to follow its own individual thermal protocol while being well isolated from all other chambers (Col. 2, lines 43-45).  Furthermore, it would have been obvious 

Regarding claim 15, modified Ward et al. teaches the invention discussed above in claim 1.  However, Ward et al. does not teach at least one electrical heater has electrical connections for attachment to electrical connections on the PCB for transmission of electricity and controlling at least one electrical heater.
For claim 15, Zou et al. teaches the substrate (PCB, 4) allow each reaction chamber 6 to follow its own individual thermal protocol while being well isolated from all other chambers (Abstract, lines 15-17), further, vias 9 on the substrate are used for electric connection from the top side to the bottom side thereof (Col. 3, lines 27-28), which reads on the instant claim limitation of wherein the at least one electrical heating has electrical connections for attachment to electrical connections on the PCB for transmission of electricity and controlling the at least one electrical heater. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the electrical connections, vias 9 for attachment to the PCB substrate taught by Zou et al., because Zou et al. teaches the vias 9 allow for electrical connection to the substrate (PCB) which allows the substrate to control the heaters of the reaction chambers (Col. 3, lines 27-29, Abstract).

s 9, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al. as applied to the claims above, and further in view of US 6382585 B1-Pubben et al.  
Regarding claim 9, Ward et al. teaches the invention discussed above in claim 1.  Further, Ward et al. discloses a separate vessel holder discussed above.  However, Ward et al. does not teach the HRM (heat removal module, 10) has at least one control valve for each of at least one separate vessel holder.
For claim 9, Pubben et al. teaches a pilot valve (control valve), which is used to control another valve for fluid control (e.g. coolant fluid Col. 1, lines 16-17), which reads on the instant claim limitation of at least one control valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the HRM 10 of Ward et al. to further include a pilot valve for controlling fluids as taught by Pubben et al. in order to control the flow of coolant because Pubben et al. teaches pilot valves (control valves) has an open state wherein the chamber is in fluid communication with the outlet through the pilot valve and a closed state wherein fluid cannot freely flow from the chamber to the outlet (Col. 3, lines 47-50), furthermore, Pubben et al. teaches the pilot valve is preferably of a type which can be actuated with a light touch on an actuator member which has a very short travel (Col. 10, 54-56).  

Regarding claim 10, Ward et al. teaches the invention discussed above in claim 9.  However, Ward et al. does not teach at least one control valve is a 3-port/2-way valve.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the HRM (10) of Ward et al. to further include a 3-port/2-way valve as taught by Pubben et al. because Pubben et al. teaches the pilot valve may be used in situations where a 3-way valve is needed (Abstract, lines 16-17, Col. 10, lines 58-61).

Regarding claim 11, Ward et al. teaches the invention discussed above in claim 9.  However, Ward et al. does not teach the HRM 10, having at least one control valve connected to two membrane valves.
For claim 11, Pubben et al. teaches the diaphragm valve (membrane valve) is couples to a pilot valve (Figs. 3A and 3B and Col. 5, lines 30-32), which reads on the claim limitation of wherein the at least one control valve is connected to two membrane valves.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the HRM 10 of Ward et al. to further include membrane valves (diaphragm membranes) that coupled with at least one pilot valve (control valve) as taught by Pubben et al., because Pubben et al. teaches diaphragm valves controls the flow of fluid through each valve (Col. 5, lines 32-33).

claim 12, Ward et al. teaches the invention discussed above in claim 11.  However, Ward et al. does not teach the HRM 10 having membrane valves that are 2-port/2-way valves.  
For claim 12, Pubben et al. teaches a pair of diaphragm valves 14 comprised of an inlet port and an outlet port (Col. 5, lines 32-33), which reads on the claim limitation of wherein the membrane valves are 2-por/2-way valves.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the HRM 10 of Ward et al. to further include a 2-way diaphragm valve as taught by Pubben et al., because Pubben et al. teaches a diaphragm valves (membrane valves) controls the flow of fluid through each valves (Col. 6, lines 32-33).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203595 A1-Ward et al., US 6382585 B1-Pubben et al. and in further view of US 2006/0065868 A1-Strong.  
Regarding claim 13, modified Ward et al. teaches the invention discussed above in claim 9.  However, modified Ward et al. does not teach the HRM 10 having a control valve connected to pressurized air.  
For claim 13, Strong teaches the valve 10 being connected to a liquid dispensing system 150 includes a source 154 of pressurized air, the pressurized air exits source 154 through tubing to a controller (156, Figs. 2A, 2B, para. [0029], lines 1-9).  Strong’s 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further include the pressurized air connected to a control valve as taught by Strong, because Strong teaches it is required in order to switch over the membranes between the ports (para. [0029], lines 7-12).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  US 2010/0203595 A1-Ward et al. as applied to the claim 1 above, and further in view of US 6940598 B2-Christel et al.
Regarding claim 18, Ward et al. teaches the invention discussed above in claim 1.  Further, Ward et al. discloses a separate vessel holder discussed above.  However, Ward et al. does not teach the optical monitoring system 68 comprising an optical fiber for each separate vessel holder and a dichroic mirror for excitation and emission path.
For claim 18, Christel et al. teaches optical  that the Perkin Elmer 7700 (ATC) instrument, optical fluorescence detection is accomplished by guiding an optical fiber to each of the ninety-six reaction sites, additionally optical communication is established between the optics assemblies (46, 48), and the walls of the vessel 2 via optical fibers (Col. 12, lines 1-2, Fig. 4A),  which reads on the claim limitation wherein the optical detection device comprises for each of the at least one separate vessel holder one optical fiber.  Further, Christel et al. teaches light emitted passes through the dichroic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further include dichroic filters or mirrors as taught by Christel et al., because Christel et al. teaches dichroic filters or mirrors decrease the optical sensitivity of the instrument (Col. 2, lines 65-67).


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  Regarding pg. 5, paragraph 3 of Applicant’s arguments, with respect to Applicant’s assertion that the reference of Ward et al. fails to anticipate a vessel holder comprising an internal fluidic path conveying a cooling liquid on one side of said at least one separate vessel holder from its upper to its lower side and on its opposite side from its lower to its upper side and electrical heater attached on opposite sides next to the vessel holder for individually adjusting the temperature.  A vessel holder (a thermally conductive receiving cup 13), has been disclosed by Ward et al., and this vessel holder is illustrated in a separate vessel holder in Fig. 1.  Additionally, Ward et al. does disclose an internal fluidic path for conveying a coolant (the serpentine fluidic path of coolant illustrated in Fig. 3 and discussed above in the rejection; where the coolant flows through the serpentine path allowing coolant one side of the vessel holder from its upper to its lower side and on its opposite side from it slower to its upper side, also illustrated in Fig. 3 of Ward et al.  Ward et al. disclose an electrical heater attached on .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799